                                                           INAL
     SHAWN N. ANDERSON
     United States Attorney
     BENJAMIN K. PETERSBURG
     Assistant U.S. Attorney
                                                                       aJwvt COU«T OP GUAM
     Sirena Plaza, Suite 500                                                   JU?U 72020
     108 Hernan Cortez Avenue
     Hagatna, Guam 96910
     PHONE: (671)472-7332
     FAX: (671)472-7215

     Attorneys for the United States of America


                               IN THE UNITED STATES DISTRICT COURT


                                      FOR THE TERRITORY OF GUAM
9
      UNITED STATES OF AMERICA,                     CRIMINAL CASE NO.           2 0 "00017
10
                               Plaintiff,           INDICTMENT
11
                                                    HARBORING ILLEGAL ALIENS
12                             vs.                  [8 U.S.C. §§ 1324(a)(l)(A)(iii) and
                                                    1324(a)(l)(B)(i)]
13                                                  (Counts 1 - 3)
      TAKESHI HASEYAMA,
14                                                  NOTICE OF FORFEITURE
                               Defendant.           [18 U.S.C. § 982(a)(6)]
15


16   THE GRAND JURY CHARGES:


17                                   COUNT 1 - HARBORING ILLEGAL ALIEN


18          Between on or about February 27, 2020 and March 17, 2020, in the District of Guam, the

19   defendant, TAKESHI HASEYAMA, knowing and in reckless disregard of the fact that an alien,

20   namely, Teruki Tanaka, had come to, entered, and remained in the United States in violation of

21   law, did conceal, harbor, and shield from detection such alien in buildings and other places for

22   the purpose of commercial advantage and private financial gain, in violation of Title 8, United

23   States Code, Sections 1324(a)(l)(A)(iii) and 1324(a)(l)(B)(i).

24   //

     INDICTMENT- 1




                     Case 1:20-cr-00017 Document 1 Filed 06/17/20 Page 1 of 3
1                                COUNT 2 - HARBORING ILLEGAL ALIEN

2           Between on or about February 14,2020and March 17, 2020, in the District of Guam, the

3    defendant, TAKESHI HASEYAMA, knowing and in reckless disregard of thefact thatan alien,

4    namely, Tomoya Nobuyoshi, had come to, entered, and remained inthe United States in

5    violation of law, did conceal, harbor, and shield from detection such alien in buildings and other

6    places for the purpose ofcommercial advantage and private financial gain, inviolation ofTitle 8,

7    United States Code, Sections 1324(a)(l)(A)(iii) and 1324(a)(l)(B)(i).

 8


 9                               COUNT 3 - HARBORING ILLEGAL ALIEN

10          Between on or about February 7, 2020 andMarch 17,2020, in the District of Guam, the

11   defendant, TAKESHI HASEYAMA, knowing and in reckless disregard of the fact that an alien,

12   namely, Keng Wei Hu, had come to, entered, and remained inthe United States in violation of

13   law, did conceal, harbor, and shield from detection suchalienin buildings and otherplaces for

14   the purpose of commercial advantage and private financial gain, in violation of Title 8,United

15   States Code, Sections 1324(a)(l)(A)(iii) and 1324(a)(l)(B)(i).

16


17                                     NOTICE OF FORFEITURE


18           Pursuant to Title 18, United States Code, Section 982(a)(6), upon conviction of a

19   violation of Title 8, United States Code, Sections 1324(a)(l)(A)(iii) and 1324(a)(l)(B)(i), as

20   alleged above, the defendant, TAKESHI HASEYAMA, shall forfeit to the United States of

21   America, any conveyance that has beenused or is being used in the commission of the offense of

22   whichthe defendant is convicted, any property real or personal that constitutes, or is derived

23   from or is traceable to the proceeds obtained directly or indirectly from the commission of the

24    offense of which the person is convicted, and any propertyreal or personal that is used to
     INDICTMENT- 2




                   Case 1:20-cr-00017 Document 1 Filed 06/17/20 Page 2 of 3
     facilitate, or is intended to be used to facilitate, the commission of the offense of which the

     person is convicted.

            DATED this 17th day of June, 2020.

                                                           A TRUE BILL.




                                                                   E^ff** ^ f*T$zr

                                                                   L Vj -^a LiS^ /> ~« sa» & lies &=**
 7


 8


 9           SHAWN N.ANDERSON
             United States Attorney
10           Districts of Guam and the NMI


11
     By:
12           BENTSMa^. PETERSBURG
             Assistant U.S. Attorney
13


14


15


16


17


18


19


20


21


22


23


24

     INDICTMENT- 3




                     Case 1:20-cr-00017 Document 1 Filed 06/17/20 Page 3 of 3
